                   LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com

August 20, 2021

Via ECF
Hon. James R. Cho, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York, 11201

               Re:     Joseph Cayetano et al., v. Quality Facility Solutions Corp., et al.
                       Case No. 20-cv-04777 (CBA)(JRC)

Dear Judge Cho:

        This firm represents Plaintiffs in the above-referenced matter. Pursuant to Your Honor’s
Order, Plaintiffs and Defendants submit this joint status report regarding the status of settlement in
this case (Docket 26). Plaintiffs and Defendant Quality Facility Solutions have met and conferred
regarding settlement but have not come to a settlement agreement at this time. Further, Defendant
BIM Cleaning Service’s Answer is due on or before September 10, 2021. In light of the foregoing,
all Parties respectfully request that Your Honor refer this matter to the Eastern District Mediation
Panel.

We thank the Court for its attention to this matter.

Respectfully submitted,

/s/ C.K. Lee______
C.K. Lee, Esq.

cc:    All Parties via ECF
